DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-27 depend from a canceled claim. For the purposes of examination it will be considered that claims 23, 26, 27 depend from claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Publication No. 2010/0249694).
Choi et al. discloses a retractor/protector (Figure 4) comprising: a flexible outer ring (243, Paragraph 62); an inner ring (230); a flexible sheath (220) having a proximal end and a distal end and being disposed between the flexible outer ring and the inner ring (Figure 4, 5); and a longitudinal axis defining an instrument access channel extending through the flexible sheath from the flexible outer ring at the proximal end of the flexible sheath to the inner ring at the distal end of the flexible sheath (Figure 4, 5), and a ring-shaped base (245) having an inner circumference, an outer circumference, and a groove disposed around the outer circumference, wherein the groove is adapted to receive the flexible outer ring (Figure 5, Paragraph 62).
Regarding claim 13, the ring-shaped base is deployed inside the flexible outer ring (Figure 5).
Regarding claim 14, the ring-shaped base (245) has an inner diameter smaller than an inner diameter of the flexible outer ring (Figure 5).
Regarding claim 15, the ring-shaped base (245) has an outer diameter smaller than an outer diameter of the flexible outer ring (Figure 5).
Regarding claim 16, an outer circumferential portion of the groove is juxtaposed with an inner circumferential portion of the flexible outer ring (Paragraph 70, Figure 5).
Regarding claim 17, the proximal end of the flexible sheath is detachably connected to the flexible outer ring (Figure 5, Paragraph 69), and wherein the distal end of the flexible sheath is attached to the inner ring (Figure 4).
Regarding claim 26, the flexible outer ring further comprises an elastic ring (Paragraph 63).
	Regarding claim 27, the flexible outer ring is configured to receive a sealing cap (200) to provide a seal and a working channel into a body cavity.
Claim(s) 12 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahle et al. (U.S. Patent No. 7163510).
Kahle et al. discloses a retractor/protector (110) comprising: a flexible outer ring (160); an inner ring (155); a flexible sheath (165) having a proximal end and a distal end and being disposed between the flexible outer ring and the inner ring (Figure 11); and a longitudinal axis defining an instrument access channel extending through the flexible sheath from the flexible outer ring at the proximal end of the flexible sheath to the inner ring at the distal end of the flexible sheath (Figure 11), and a ring-shaped base (105c) having an inner circumference, an outer circumference, and a groove (formed by wall 130c) disposed around the outer circumference, wherein the groove is adapted to receive the flexible outer ring.
Regarding claim 23, the flexible outer ring comprises two separate tubes each having a lumen (Figure 11).

Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24, 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a retractor having a flexible outer ring, an inner ring with a flexible sheath extending between the inner and outer ring. A ring-shaped base having a groove disposed around the outer circumference adapted to receive the flexible outer ring. The flexible sheath detachably connected to the outer ring with magnetic attraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775